Exhibit 10.9.1

November         , 2007

Gary L. Lauer

eHealthInsurance Services, Inc.

440 East Middlefield Road

Mountain View, CA 94043

 

  RE: Amendment to Offer Letter

Dear Gary:

This letter serves to modify the terms of your employment with eHealthInsurance
Services, Inc. (the “Company”) and amends your Offer Letter dated November 30,
1999 (the “Offer Letter”). Except as expressly provided in this letter
agreement, all terms of your Offer Letter shall remain in full force and effect.

The following new Section 12 is hereby added to the Offer Letter:

12. Compliance with Section 409A. Notwithstanding anything to the contrary in
this letter agreement, if you are a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) at the time of your
termination, then only that portion of the severance payable pursuant to this
agreement, if any, and any other severance payments or separation benefits which
may be considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”), which (when considered together)
do not exceed the Section 409A Limit (as defined herein) may be made within the
first six (6) months following your termination of employment in accordance with
the payment schedule applicable to each payment or benefit. Any portion of the
Deferred Compensation Separation Benefits in excess of the Section 409A Limit
otherwise due to you on or within the six (6) month period following your
termination will accrue during such six (6) month period and will become payable
in a lump sum payment on the date six (6) months and one (1) day following the
date of your termination of employment. All subsequent Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. It is the intent of this letter
agreement to comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. For purposes of this letter agreement, “Section 409A
Limit” will mean the lesser of two (2) times: (i) your annualized compensation
based upon the annual rate of pay paid to you during the Company’s taxable year
preceding the Company’s taxable year of your termination of employment as
determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which your employment is
terminated.



--------------------------------------------------------------------------------

Very truly yours,

 

eHealthInsurance Services, Inc.

  

Michael D. Goldberg

Director

 

AGREED AND ACCEPTED:   

Gary L. Lauer

Chief Executive Officer and President

 

   Date